Exhibit 10.2

image1 [sgma-20190131xex10_2g001.jpg]

﻿

﻿

﻿

﻿

﻿

EQUIPMENT SCHEDULE No. 09

﻿

﻿

 

 

 

 

 

 

 

Lessee

SIGMATRON INTERNATIONAL, INC.

Equipment Location

SIGMATRON INTERNATIONAL, INC. 

Street Address

2201 Landmeier Road 

Street Address

30000 Eigenbrodt Way

City

Elk Grove Village 

State

IL

County

Cook

Zip Code

60007

City

Union City

State

CA

County

Alameda

Zip Code

94587 

Contact

Michelle Laguna 

Telephone

(847) 640-4397

Contact

Michelle Laguna

Telephone

(847) 640-4397

﻿

﻿

 

Quantity

Description

            2

Tenney Environmental TC Series Test Chamber (Item No. TC20C2.0-W-SP-C)

            1

DC Bench 120-watts Power Supply Unit (Item No. 91F3059)

            1

DC Bench 200-watts Power Supply Unit (Item No. 95H9602)

            2

ADJ Bench 20-volts Power Supply (Item No. 12AC5999)

            1

ELP I Thermal Transfer Printer (Item No. ELP-1-600C)

            1

AIMEX II Flexible Placement Platform Machine (Item No. 069842) including Single
and Double Conveyor, Tray

﻿

Unit-M, Tray Unit-LTW, Single Vibratory Stick Feeder, Belt Type Stick Feeder,
HexaFeeder, Nozzle Station,

﻿

V12 Heads, Camera Unit, and Supply Connectors

﻿

Serial Number: SE0101408

            4

Hakko N51 Series Nozzle (Item No. N51-05)

            1

Hakko FX-100 Soldering Irion (Item No. FX100-04)

            1

Hakko FR-810B SMD Hot-Air Rework Station (Item No. FR810B-05)

            1

Sales Tax

            1

Freight

﻿

﻿

﻿

﻿

﻿

This Equipment Schedule No. 09 dated Januar 25, 2019 (“Equipment Schedule”)
incorporates the terms and conditions of that certain Master Lease No. 2017389
dated August 15, 2017 (“Master Lease”) by and between FIRST AMERICAN COMMERCIAL
BANCORP, INC. (“Lessor”) and SIGMARON INTERNATIONAL, INC. (“Lessee”) (the
Equipment Schedule and Master Lease as incorporated therein, the “Lease”). 
Lessor hereby leases to Lessee and Lessee hereby leases from Lessor the
above-described items of Equipment for the Lease Term and on terms and
conditions set forth herein.  In the event of any conflict between the terms of
the Master Lease and the terms of this Equipment Schedule, the terms of this
Equipment Schedule shall prevail.

 

If applicable, for purposes of this Equipment Schedule and all ancillary
documents, the terms defined in the Master Lease as “Delivery  Order
and Acceptance Certificate” and “Authorization Date” are hereby revised to be
“Delivery and Acceptance Certificate” and “Acceptance Date,” respectively.

﻿

﻿

 

 

Base Lease Term

48 Months

Lessee shall pay Lessor a nonrefundable advance rental payment in the amount of
$7,568.81 which is applied to  the last payment due under the Lease. Billing is
monthly. 

Monthly Rental Payment

$7,568.81, plus applicable taxes

﻿

﻿

 

 

 

﻿

 

 

 

Accepted by Lessee

SIGMATRON INTERNATIONAL, INC.

Accepted by Lessor

FIRST AMERICAN COMMERCIAL BANCORP, INC.

By

/s/ Linda K. Frauendorfer

By

/s/ Mike Bennett

Name

Linda Frauendorfer 

Name

Mike Bennett

Title

Chief Financial Officer

Date

January 24, 2019

Title

Vice President

Date

January 25, 2019

 

﻿

﻿



--------------------------------------------------------------------------------